
	

113 S124 PCS: No Budget, No Pay Act
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 6
		113th CONGRESS
		1st Session
		S. 124
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Heller (for himself,
			 Mr. Manchin, Mr. Alexander, Ms.
			 Ayotte, Mr. Barrasso,
			 Mr. Burr, Mr.
			 Coburn, Mr. Boozman,
			 Mr. Cornyn, Mr.
			 Enzi, Mr. Chambliss,
			 Mr. Corker, Mr.
			 Flake, and Mr. Vitter)
			 introduced the following bill; which was read the first time
		
		
			January 28, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide that Members of Congress may not receive pay
		  after October 1 of any fiscal year in which Congress has not approved a
		  concurrent resolution on the budget and passed the regular appropriations
		  bills.
	
	
		1.Short
			 titleThis Act may be cited as
			 the No Budget, No Pay
			 Act.
		2.DefinitionIn this section, the term Member of
			 Congress—
			(1)has the meaning
			 given under section 2106 of title 5, United States Code; and
			(2)does not include
			 the Vice President.
			3.Timely approval
			 of concurrent resolution on the budget and the appropriations
			 billsIf both Houses of
			 Congress have not approved a concurrent resolution on the budget as described
			 under section 301 of the Congressional Budget and Impoundment Control Act of
			 1974 (2 U.S.C. 632) for a fiscal year before October 1 of that fiscal year and
			 have not passed all the regular appropriations bills for the next fiscal year
			 before October 1 of that fiscal year, the pay of each Member of Congress may
			 not be paid for each day following that October 1 until the date on which both
			 Houses of Congress approve a concurrent resolution on the budget for that
			 fiscal year and all the regular appropriations bills.
		4.No pay without
			 concurrent resolution on the budget and the appropriations bills
			(a)In
			 generalNotwithstanding any other provision of law, no funds may
			 be appropriated or otherwise be made available from the United States Treasury
			 for the pay of any Member of Congress during any period determined by the
			 Chairpersons of the Committee on the Budget and the Committee on Appropriations
			 of the Senate or the Chairpersons of the Committee on the Budget and the
			 Committee on Appropriations of the House of Representatives under section
			 5.
			(b)No retroactive
			 payA Member of Congress may not receive pay for any period
			 determined by the Chairpersons of the Committee on the Budget and the Committee
			 on Appropriations of the Senate or the Chairpersons of the Committee on the
			 Budget and the Committee on Appropriations of the House of Representatives
			 under section 5, at any time after the end of that period.
			5.Determinations
			(a)Senate
				(1)Request for
			 certificationsOn October 1 of each year, the Secretary of the
			 Senate shall submit a request to the Chairpersons of the Committee on the
			 Budget and the Committee on Appropriations of the Senate for certification of
			 determinations made under paragraph (2) (A) and (B).
				(2)DeterminationsThe Chairpersons of the Committee on the
			 Budget and the Committee on Appropriations of the Senate shall—
					(A)on October 1 of
			 each year, make a determination of whether Congress is in compliance with
			 section 3 and whether Senators may not be paid under that section;
					(B)determine the
			 period of days following each October 1 that Senators may not be paid under
			 section 3; and
					(C)provide timely
			 certification of the determinations under subparagraphs (A) and (B) upon the
			 request of the Secretary of the Senate.
					(b)House of
			 Representatives
				(1)Request for
			 certificationsOn October 1 of each year, the Chief
			 Administrative Officer of the House of Representatives shall submit a request
			 to the Chairpersons of the Committee on the Budget and the Committee on
			 Appropriations of the House of Representatives for certification of
			 determinations made under paragraph (2) (A) and (B).
				(2)DeterminationsThe Chairpersons of the Committee on the
			 Budget and the Committee on Appropriations of the House of Representatives
			 shall—
					(A)on October 1 of
			 each year, make a determination of whether Congress is in compliance with
			 section 3 and whether Members of the House of Representatives may not be paid
			 under that section;
					(B)determine the
			 period of days following each October 1 that Members of the House of
			 Representatives may not be paid under section 3; and
					(C)provide timely
			 certification of the determinations under subparagraph (A) and (B) upon the
			 request of the Chief Administrative Officer of the House of
			 Representatives.
					6.Effective
			 dateThis Act shall take
			 effect on February 1, 2015.
		
	
		January 28, 2013
		Read the second time and placed on the
		  calendar
	
